Citation Nr: 1107242	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  98-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from July 1955 to January 
1980.  He died in December 1997.  The appellant is his widow 
(surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This case has previously reached the Board.  The Board remanded 
this case in August 2003 and again in July 2007 for further 
development.  The Agency of Original Jurisdiction (AOJ) 
subsequently completed this development as directed.  

This case again reached the Board in January 2008, at which time 
the Board issued a decision denying the entire appeal.  However, 
the appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In response, the Court, 
pursuant to an April 2009 Order and Joint Motion, vacated the 
Board's entire decision.  Specifically, the Court vacated and 
remanded the case because the Board failed to provide adequate 
reasons or bases for its conclusion that VA had fulfilled the 
duty to assist by way of the January 2007 Veterans Health 
Administration (VHA) medical opinion in this case.  See 38 U.S.C. 
§ 5103A (West 2002 & Supp. 2010).  That is, the Joint Motion 
indicated that the January 2007 VHA opinion failed to provide 
supporting analysis with adequate rationale and explanation for 
its conclusions.  

In response, in July 2010, the Board requested an independent 
medical expert (IME) opinion.  See 38 U.S.C.A. §§ 5109(a), 
7109(a) (West 2002); 38 C.F.R. § 20.901(d) (2010).  An IME 
opinion was secured in July 2010, and the report is associated 
with the claims folder.  As required by law and regulation, the 
Board provided the appellant and her attorney copies of this 
report and afforded them time to respond with additional evidence 
or argument.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2010).  In 
response, the appellant submitted an additional private medical 
opinion dated in December 2010, with a waiver of the appellant's 
right to have the AOJ initially consider this evidence.  
Consequently, the Board is free to consider this additional 
evidence in the present decision.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and is presumed to 
have been exposed to Agent Orange or other herbicides.

2.  In this case, the Veteran died on December [redacted], 1997.  The 
death certificate indicates that the immediate cause of death was 
metastatic gastric carcinoma.  Similarly, a private December 1997 
discharge summary noted that the cause of death was hepatic 
failure secondary to metastatic cancer of the pancreas.  No 
contributory cause of death was listed.  No autopsy was 
conducted.  

3.  At the time of his death, the Veteran had two service-
connected disabilities: hypertensive vascular disease, rated as 
10 percent disabling; and bony exostoses of both knees with 
excision of a calcium deposit of the left knee, rated as 10 
percent disabling.  

4.  There is an approximate balance of favorable and unfavorable 
evidence insofar as whether the Veteran's cause of death by 
metastatic gastric /pancreas carcinoma is due to presumed Agent 
Orange or other herbicide exposure during his Vietnam service.  

5.  Since the Veteran died as a result of a service-connected 
disability, the surviving spouse meets the basic eligibility 
requirements for Chapter 35 DEA benefits.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for metastatic gastric / pancreas 
carcinoma as the cause of the Veteran's death have been met.  38 
U.S.C.A. §§ 101(16), 1103, 1110, 1113, 1116, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 
3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).

2.  The criteria are met for entitlement to Dependents' 
Educational Assistance pursuant to Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to Chapter 35 education benefits, the provisions of 
the Veterans Claims Assistance Act (VCAA) have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter.  38 C.F.R. 
§ 3.159(d)(3); Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 
5-2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and regulatory 
duties to notify and assist as to the Chapter 35 benefits claim.  

In any event, since the Board is granting both the cause of death 
and Chapter 35 claims, there is no need to discuss in detail 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as malignant tumors, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

In this case, the Veteran died on December [redacted], 1997.  The death 
certificate indicates that the immediate cause of death was 
metastatic gastric carcinoma.  No contributory cause of death was 
listed.  No autopsy was conducted.  Similarly, a private December 
1997 discharge summary noted that the cause of death was hepatic 
failure secondary to metastatic cancer of the pancreas.  

The appellant contends that the Veteran's cause of death (gastric 
carcinoma) was due to exposure to Agent Orange or other herbicide 
exposure during his Vietnam service.  In this regard, service records 
confirm that the Veteran served in the Republic of Vietnam during the 
Vietnam Era.  The Veteran is therefore presumed to have been exposed 
to a herbicide agent during service, to include Agent Orange.  The 
key question here is whether the Veteran's gastric carcinoma was 
caused by or the result of his presumed exposure to Agent Orange 
during service.  See appellant's statements dated in July 2000, March 
2002, June 2002, September 2002, August 2004, October 2005, March 
2006, April 2006, March 2007, June 2007, and September 2007; April 
1998 Notice of Disagreement (NOD); July 1998 VA Form 9; and January 
2011 attorney letter.  In the alternative, the appellant also 
contends that medication prescribed to treat the Veteran's service-
connected hypertension damaged his stomach causing gastroesophageal 
reflux disease (GERD), leading to his fatal gastric cancer.  However, 
the appellant's attorney specifically withdrew this theory of 
entitlement in the January 2011 attorney letter.  Therefore, the 
Board will not address this particular theory of entitlement.   

With regard to presumptive service connection based on herbicide 
exposure, the Veteran's DD Form 214 confirms that the Veteran has 
"service in Vietnam," such that exposure to herbicides to 
include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  But the cause of the Veteran's death due to 
gastrointestinal tract cancer to include pancreatic cancer is not 
on the list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application for these causes of death.  In fact, VA has also 
specifically determined that the gastrointestinal tract cancer to 
include pancreatic cancer is not associated with exposure to 
herbicide agent for purposes of the presumption.  See Health 
Effects Not Associated With Exposure to Certain Herbicide Agents, 
75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395, 
32,406 (June 12, 2007) (emphasis added).  That is, taking account 
of the available evidence and National Academy of Science's 
analysis, the Secretary has found that the credible evidence 
against an association between herbicide exposure and these 
particular cancers outweighs the credible evidence for such an 
association, such that he has determined that a positive 
association does not exist.  This determination was based on 
thorough and substantive medical research, and provides very 
strong evidence against presumptive service connection for his 
cause of death due to gastric and pancreatic carcinoma.    

The Board now turns to service connection on a direct basis.  
Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, an appellant may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Service treatment records (STRs) do not reflect any complaints, 
treatment, or diagnosis of gastric problems during service.  
Post-service, VA treatment records dated from 1983 to 1994 are 
negative for any gastric problems.  In fact, post-service private 
treatment records reflect the Veteran began having 
gastrointestinal problems in March 1994, many years after 
discharge from service.  A November 1997 private physician's 
letter also reflects the assessment of long standing 
gastroesophageal reflux for greater than 5 years that was 
becoming progressively refractory to Tagamet medication.  Private 
treatment records also indicate the Veteran was diagnosed with 
gastric carcinoma in early December 1997.  It follows that there 
is no basis to award service connection for gastric cancer based 
on chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, 
the presumption of in-service incurrence for chronic diseases, in 
this case malignant tumors, is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, for purposes of direct service connection, the central 
issue in this case is whether there is sufficient medical nexus 
evidence between the Veteran's death due to gastric carcinoma and 
his presumed Agent Orange exposure during his Vietnam service.  
38 C.F.R. §§ 3.1(k), 3.303, 3.312; Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
respect, there are conflicting medical opinions and evidence in 
the claims folder as to this central issue.    

As to the negative evidence, in May 2002 a VA physician opined 
that the statistical analysis from data did not support Agent 
Orange causing the Veteran's gastric cancer.  This opinion was 
confirmed by a gastrointestinal colleague.  In addition, the VA 
secured a January 2007 specialist medical opinion from the VHA.  
This VHA physician opined that he did not believe Agent Orange 
was the cause of the Veteran's stomach cancer.  He also opined 
that the Veteran's medications for his service-connected 
hypertension did not hasten or cause his stomach cancer.  The 
Court in its April 2009 Order and Joint Motion held that this VHA 
opinion was too conclusory in nature in that it failed to address 
the favorable evidence of record, including the favorable 
treatise information and the April 1999 private physician letter.  
The Court also stated that the VHA opinion failed to provide 
supporting analysis with adequate rationale and explanation for 
its conclusions, failed to discuss the facts and medical 
principles involved, and failed to apply the "least as likely as 
not" standard.  It is therefore entitled to limited probative 
value.  Finally, as to the negative evidence, VA also secured a 
July 2010 IME opinion from a gastroenterologist who opined that 
the medical treatise evidence she researched did not yield a 
relationship between the Veteran's fatal gastric carcinoma and 
his Agent Orange exposure during his military service.  She cited 
the American Cancer Society's findings.  

The Board emphasizes that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").

In contrast, as to the favorable evidence, in an April 1999 
letter, a private physician opined that some of the Veteran's 
previous symptoms could be related to an environmental chemical 
exposure and, as a result, could be a probable contributing case 
of his illness including cancer which has led to his death.  
Further, a May 2000 Internet medical treatise report concludes 
there is evidence that herbicide use is associated with cancer of 
the gastrointestinal system.  The appellant also submitted a May 
1990 internal VA report written by Admiral Zumwalt reflecting his 
opinion that there is adequate evidence of a relationship between 
Agent Orange exposure and stomach cancer.  In addition, Dr. G.K., 
M.D., in a December 2010 private opinion opined that it is more 
likely than not that the Veteran's gastric/pancreatic carcinoma, 
from which he died, was caused by his in-service Agent Orange 
exposure.  Dr. G.K. cited medical treatise evidence, other 
favorable evidence in the claims folder, and probability 
theories.  This opinion was thorough, based on a review of the 
claims folder, but admittedly rather convoluted in its 
presentation.  Finally, the appellant has also submitted lay 
statements in support of her claim.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the 
fact-finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  In particular, although most of the medical 
opinions are inconclusive and without adequate reasons and bases, 
both the July 2010 IME opinion and the December 2010 private 
opinion from Dr. G.K. are probative.  Both of these opinions 
provide contrasting, yet well-reasoned viewpoints with adequate 
reasons and bases for their respective conclusions.  In such 
situations, the benefit of the doubt is resolved in the 
appellant's favor.  Accordingly, service connection for the cause 
of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appellant's cause of death claim is 
granted.     

Governing Law and Regulations for Chapter 35 Benefits

Dependents' Educational Assistance under Chapter 35, Title 38, of 
the United States Code, is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse and children, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 
3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3020, 
21.3021 (2010).  

Basic eligibility for certification of DEA exists for the spouse, 
surviving spouse, or child of a Veteran or serviceperson, if the 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service, and either (1) has a permanent 
total service-connected disability, or (2) a permanent total 
service-connected disability was in existence at the date of the 
Veteran's death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as a 
member of the Armed forces and is, for a period of more than 90 
days, has been listed by VA concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in the line of duty by a foreign government or power, 
or (5) is on active duty as a member of the Armed Forces and has 
been determined by VA to have a total disability permanent in 
nature incurred or aggravated in the line of duty during active 
military, naval, or air service; is hospitalized or receiving 
outpatient medical care, services, or treatment for such 
disability; is likely to be discharged or released from such 
service for such disability; and the pursuit of a course of 
education by such individual's spouse or child for which benefits 
under 38 U.S.C. chapter 35 are sought occurred after December [redacted], 
2006.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2010). 

Analysis - Chapter 35 Benefits

Basic eligibility for certification of DEA exists for the 
surviving spouse of a Veteran if the Veteran was discharged from 
service under conditions other than dishonorable, and died as a 
result of a service-connected disability.  38 U.S.C.A. § 3501; 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.  In the present decision, 
service connection for the Veteran's cause of death has been 
granted.  Since service connection has been established for the 
cause of the Veteran's death, it follows that the surviving 
spouse meets the basic eligibility requirements for Chapter 35 
DEA benefits.  Therefore, as the statutory and regulatory 
requirements for Chapter 35 DEA benefits are met at this time, by 
operation of law the claim is granted.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  





ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


